UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 11/30/16 FORM N-CSR Item 1. Reports to Stockholders. The Dreyfus Third Century Fund, Inc. SEMIANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Management Agreement 27 FOR MORE INFORMATION Back Cover The Dreyfus Third Century Fund, Inc. The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for The Dreyfus Third Century Fund, Inc., covering the six-month period from June 1, 2016 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite occasional bouts of volatility stemming from economic and political developments. In the wake of a robust market rally during the spring of 2016, a referendum in the United Kingdom to leave the European Union triggered heightened market turbulence in June. The market rally resumed over the summer as geopolitical concerns eased, and several broad measures of stock market performance climbed to record highs. Stock prices moderated prior to U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through November 30, 2016, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2016, The Dreyfus Third Century Fund’s Class A shares produced a total return of 5.41%, Class C shares returned 4.99%, Class I shares returned 5.55%, and Class Z shares returned 5.47%. 1 Between their inception on September 30, 2016 and November 30, 2016, the fund’s Class Y shares produced a total return of 1.73%. In comparison, the fund’s benchmark, the S&P 500 ® Index (the “Index”), provided a total return of 6.00% for the six-month reporting period. 2 Stocks gained ground during the reporting period on the strength of moderate economic growth and expectations of new U.S. fiscal and tax policies under a new presidential administration. The fund lagged its benchmark, as several of the Index’s stronger performing companies did not meet our investment criteria due to low environmental, social, and governance (ESG) ratings. The Fund’s Investment Approach The fund seeks capital growth, with current income as a secondary goal. To pursue these goals, the fund, under normal circumstances, invests at least 80% of its net assets in the common stocks of companies that, in our opinion, meet traditional investment standards and conduct their businesses in a manner that contributes to the enhancement of the quality of life in America. The fund’s investment strategy combines computer modeling techniques, fundamental analysis, and risk management with a social investment process. In selecting stocks, we begin by using computer models to identify and rank stocks within an industry or sector based on several characteristics, including value, growth and financial profile. Next, based on fundamental analysis, we designate the most attractive of the higher-ranked securities as potential purchase candidates, and then evaluate each stock to determine whether the company meets the fund’s socially responsible investment criteria. Evaluations consider each security’s record in the areas of protection and improvement of the environment, proper use of our natural resources, occupational health and safety, consumer protection and product purity, and equal employment opportunity. We then further examine the companies determined to be eligible for purchase, by industry or sector, and select investments from those companies we consider to be the most attractive based on financial considerations. The fund normally focuses on large-cap growth stocks; however, the fund also may invest in value-oriented, midcap, and small-cap stocks. Economic and Political Developments Drove Equity Markets U.S. stocks started the reporting period on a strong note, driven higher by positive employment data and rebounding commodity prices. The market’s advance faltered later in June over concerns regarding the United Kingdom’s referendum to leave the European Union, but the declines proved short lived. By early July, the market had regained most of its lost ground, and encouraging domestic economic data helped the Index climb to new record highs over the summer. 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. stock prices remained flat in September and gave back some of their previous gains in October when investors became more cautious ahead of the presidential election. After the election, U.S. stocks again rallied to new highs as investors anticipated higher government spending and a friendlier business environment. Indeed, more than half of the Index’s gains for the reporting period were achieved in the weeks following the election. Low ESG-Rated Companies Dampened Relative Results Although the fund participated substantially in the market’s gains over the reporting period, its relative performance was undermined by its lack of exposure to certain large companies—such as JPMorgan Chase, Bank of America, and Chevron—whose low ESG ratings precluded their inclusion in the portfolio. In addition, the fund encountered shortfalls in some of its individual holdings. Health care products supplier Henry Schein declined after issuing disappointing guidance to analysts. Investment manager T. Rowe Price Group was hurt by an analyst downgrade and expenses related to a legal matter. Food producer J. M. Smucker lost value after falling short of revenue targets and experiencing challenges in its pet food business. On a more positive note, the fund fared relatively well in the information technology and consumer discretionary sectors. Visual computing specialist NVIDIA reported better-than-expected financial results and received analyst upgrades. Luxury retailer Tiffany & Co. achieved cost savings, higher profit margins, and announced a stock buyback program. Top performers in other areas included industrial company Quanta Services, financial services provider State Street, and natural gas pipeline operator Spectra Energy. Finding Opportunities among Socially Responsible Companies Although the rally in November was led primarily by companies with low ESG ratings, we have continued to identify new opportunities among socially responsible businesses. For example, we added positions in Prudential Financial and Best Buy after their ESG ratings were upgraded and, in our opinion, they continued to offer attractive valuations, high-quality earnings, and strong momentum. December 15, 2016 Please note the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s socially responsible investment criteria may limit the number of investment opportunities available to the fund and, as a result, at times, the fund may produce more modest gains than funds that are not subject to such special investment considerations. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Third Century Fund, Inc. from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 † Class A Class C Class I Class Y Class Z Expenses paid per $1,000 †† $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
